DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: 
In claim 5, the phrase ”base section” on line 9, should be changed to -- base portion --.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

App 17569612
US Patent 11255525 (Sergyenko et al.)
Claim 13. 
A light, comprising: 
a base portion; 
a power tool battery pack received by the base portion; 
a light section operably connected to the base portion, the light section including 
a light generator which produces light and a light projecting surface from which the light is projected; 
a mount; wherein the mount comprises 
a first mount member and 
a second mount member; 



wherein each of the first mount member and the second mount member are independently rotatable relative to the base portion; 
wherein the first mount member is rotatable about a first axis; 
wherein the second mount member is rotatable about a second axis; 
wherein the first axis is substantially parallel to the second axis; 






wherein the light section may be moved to 
a closed position, in which 
a majority of the light projecting surface is blocked, and 
an open position in which 
a majority of the light projecting surface is exposed; and 
wherein in the closed position, the majority of the light projecting surface is blocked directly by the battery pack whereby light projected from the light projecting surface would be directly blocked by the battery pack.
Claim 13.
A light, comprising: 
a removable battery pack; 
a base portion which receives the battery pack; 
a light section operably connected to the base portion, the light section including 
a light generator which produces light and a light projecting surface from which the light is projected; 
a mount; wherein the mount comprises 
a first mount member and 
a second mount member; 
wherein each of the first mount member and the second mount member include 
a magnet; 
wherein each of the first mount member and the second mount member are independently rotatable relative to the base portion; 
wherein the first mount member is rotatable about a first axis; 
wherein the second mount member is rotatable about a second axis;
wherein the first axis is substantially parallel to the second axis; 
wherein the removable battery pack is a power tool battery pack; and 
wherein when the power tool battery pack is received in the base portion multiple surfaces of the battery pack remain exposed; 
wherein the light section may be moved to 
a closed position, in which 
a majority of the light projecting surface is blocked, and 
an open position in which 
a majority of the light projecting surface is exposed; and 
wherein in the closed position, the majority of the light projecting surface is blocked directly by the battery pack whereby light projected from the light projecting surface would be directly blocked by the battery pack.
Claim 14. 
wherein the first mount member is disposed on the base portion. 
Claim 14. 
wherein the first mount member is disposed on the base portion.
Claim 15. 
wherein the second mount member is disposed on the base portion. 
Claim 15. 
wherein the second mount member is disposed on the base portion.
Claim 16. 
wherein the first mount member and the second mount member are adjacent to one another. 
Claim 16. 
wherein the first mount member and the second mount member are adjacent to one another.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of Sergyenko. Although the claims at issue are not identical, they are not patentably distinct from each other because describe the same subject matter.

App 17569612
Sergyenko
Claim 1. 
A lighting device, comprising: 
a removable battery pack; 
a base portion which receives the battery pack; 
a light section operably connected to the base portion, the light section including 
a light generator which produces light; and 
a mount 




configured attach to attach the lighting device to 
a variety of surfaces including at least 
a flat surface and a curved surface; 









wherein the light section may be moved to 
a closed position, in which a majority of the light is blocked, and 
an open position in which a majority of the light is projected away from the lighting device; and 
wherein in the closed position, the majority of the light is blocked directly by the removable battery pack.
Claim 1.
A lighting device, comprising: 
a removable battery pack; 
a base portion which receives the battery pack; 
a light section operably connected to the base portion, the light section including 
a light generator which produces light; and 
a mount 
including a first mount member and a second mount member, the first mount member and the second mount member being movable 

so that the mount can attach to 

a variety of surfaces including at least 
a flat surface and a curved surface; wherein the first mount member is rotatable about a first axis; wherein the second mount member is rotatable about a second axis; wherein the second axis is substantially parallel to the first axis; wherein the removable battery pack is a power tool battery pack; and wherein only a portion of the power tool battery pack is received in the base portion; 
wherein the light section may be moved to 
a closed position, in which a majority of the light is blocked, and 
an open position in which a majority of the light is projected away from the lighting device; and 
wherein in the closed position, the majority of the light is blocked directly by the battery pack.
Claim 3. 
wherein the mount is disposed on the base portion. 
Claim 4. 
wherein the first mount member is disposed on the base portion.


Claims 2, 4 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Sergyenko in view of Peak Jason (US 20100277899 A1, hereinafter, “Peak”).

Regarding to claim 2, Sergyenko does not explicitly teach wherein the mount includes a magnet.
Peak teaches a light (portable battery-powered utility light 10, see figures 1-5), including a light section (Illumination head 22) and a base portion (first end portion 12) that includes a mount (corresponding legs 16); 
wherein the mount (16s) includes at least one mount member (at least one 16).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the magnet as taught by Peak into the teachings of Sergyenko in order to provide a non-permanent method to attach the device to metallic surfaces. One of ordinary skill would have been motivated to make this modification to easily connect the device to a variety of surfaces.

Regarding to claim 4, Sergyenko does not explicitly teach wherein the light section is rotatable about an axis.
Peak teaches a light (portable battery-powered utility light 10, see figures 1-5), including a light section (Illumination head 22) and a base portion (first end portion 12) that includes a mount (corresponding legs 16); 
wherein the light section (22) is rotatable about an axis (axis of pivotal connection 24).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to modify the light head of Sergyenko to rotate as taught by Peak in order to further increase the device’s range of illumination. One of ordinary skill would have been motivated to make this modification so that the device may be used to illuminate in additional directions.

Regarding to claim 17, Sergyenko does not explicitly teach wherein the first mount member and the second mount member are rotatable to positions parallel to one another, pointing away from one another and pointing towards one another.
Peak teaches a light (portable battery-powered utility light 10, see figures 1-5), including a light section (Illumination head 22) and a base portion (first end portion 12) that includes a mount (corresponding legs 16); 
wherein the first mount member (the one 16) and the second mount member (the another 16) are rotatable to positions parallel to one another (note, 16s axis is attached to 12, thus 16s rotate radially along the length of 10), pointing away from one another (in an open position, as seen in figure 2) and pointing towards one another (in a closed position, as seen in figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the rotatable positions of Peak into the teachings of Sergyenko in order to further increase the device’s range of illumination. One of ordinary skill would have been motivated to make this modification so that the device may be used to illuminate in additional directions.

Regarding to claim 18, Sergyenko does not explicitly teach further comprising an intermediate section between the base portion and the light section.
Peak teaches a light (portable battery-powered utility light 10, see figures 1-5), including a light section (Illumination head 22) and a base portion (first end portion 12) that includes a mount (corresponding legs 16); 
further comprising an intermediate section (20) between the base portion (12) and the light section (22).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the intermediate section of Peak into the teachings of Sergyenko in order to further increase the device’s range of illumination. One of ordinary skill would have been motivated to make this modification so that the device may be used to illuminate in additional directions.

Regarding to claim 19, Sergyenko does not explicitly teach wherein the intermediate section is rotatable relative to the base portion.
Peak teaches a light (portable battery-powered utility light 10, see figures 1-5), including a light section (Illumination head 22) and a base portion (first end portion 12) that includes a mount (corresponding legs 16); 
wherein the intermediate section (20) is rotatable (see FA in the annotated figure above) relative to the base portion (12).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the rotatable intermediate section of Peak into the teachings of Sergyenko in order to further increase the device’s range of illumination. One of ordinary skill would have been motivated to make this modification so that the device may be used to illuminate in additional directions.

Regarding to claim 20, Sergyenko does not explicitly teach wherein the light section is rotatable relative to the intermediate section.
Peak teaches a light (portable battery-powered utility light 10, see figures 1-5), including a light section (Illumination head 22) and a base portion (first end portion 12) that includes a mount (corresponding legs 16); 
wherein the light section (22) is rotatable relative (see SA in the annotated figure above) to the intermediate section (20).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the rotatable positions as taught by Peak into the teachings of Sergyenko in order to further increase the device’s range of illumination. One of ordinary skill would have been motivated to make this modification so that the device may be used to illuminate in additional directions.

Claims 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Sergyenko in view of Sun Shiyu (US 20160265754 A1, hereinafter, “Sun”).

Regarding to claim 5, Sergyenko teaches a light (light, see claim 7, line 1), comprising: 
a removable battery pack (removable battery pack, see claim 7, line 2); 
a base portion (base portion, see claim 7, line 3) which engages the removable battery pack (see claim 7, line 3); 
an intermediate section (intermediate section, see claim 7, line 4) rotatably connected to the base portion (see claim 7, line 4); 
a light section (light section, see claim 7, line 5) rotatably connected to the intermediate section (see claim 7, line 4), the light section including a light generator (light generator, see claim 7, line 6) which produces light and a light projecting surface (light projecting surface, see claim 7, line 6) from which the light is projected (see claim 7, line 7). 

Sergyenko does not explicitly teach wherein the light section is movable to a position in which the removable battery pack is disposed between the base section and the light section.
Sun teaches a light (device 10, see figure 5), including a light section (section of light source 50) and a base portion (base section) and a battery pack (battery in battery recess 43); 
wherein the light section (section of 50) is movable to a position (see position of 50 in fig 5) in which the removable battery pack (battery in 43) is disposed between the base section (20) and the light section (section of 50).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light section positioning of Sun into the teachings of Sergyenko in order to provide the device with the capacity to unfold from a short to long and flat configuration. One of ordinary skill would have been motivated to make this modification so that the device may be positioned for illumination in narrower places, such as pockets.

Regarding to claim 6, Sergyenko teaches wherein the intermediate section (intermediate section, see claim 7, line 5) is rotatable about a first axis (first axis, see claim 7, line 8).

Regarding to claim 7, Sergyenko teaches wherein the light section is rotatable about a second axis (second axis, see claim 7, line 9).

Regarding to claim 8, Sergyenko teaches wherein the first axis is orthogonal to the second axis (see claim 7, line 10).

Regarding to claim 9, Sergyenko teaches wherein the light section may be moved to a closed position (closed position, see claim 7, line 11), in which a majority of the light projecting surface is blocked (see claim 7, line 12), and an open position (opened position, see claim 7, lines 12-13) in which a majority of the light projecting surface is exposed (see claim 7, line 13); and 
wherein in the closed position, the majority of the light projecting surface is blocked directly by the battery pack whereby light projected from the light projecting surface would be directly blocked by the battery pack (see claim 7, lines 14-16).

Regarding to claim 10, Sergyenko does not explicitly teach wherein the light section may be rotated about the second axis in order to move the light section from the closed position to the open position.
Sun teaches wherein the light section (section of 50) may be rotated about the second axis (rotation about fixed pivot axis F, see fig 2) in order to move the light section (section of 50) from the closed position (as seen in fig 1) to the open position (as seen in fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the second axis as taught by Sun into the teachings of Sergyenko in order to provide the device with an axis that allows for a compact closed position and a thin opened position. One of ordinary skill would have been motivated to make this modification so that the device may be stored and/or position for illumination in narrower places, such as pockets.

Regarding to claim 11, Sergyenko does not explicitly teach wherein the intermediate section includes an activation switch.
Sun teaches wherein the intermediate section (section between section of 50 and 20) includes an activation switch (electrical switch 45, see fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the switch as taught by Sun into the teachings of Sergyenko in order to provide the device with an easily access switch. One of ordinary skill would have been motivated to make this modification so that the device may be turned on and off easily.

Regarding to claim 12, Sergyenko does not explicitly teach wherein the light generator comprises a light emitting diode.
Sun teaches wherein the light generator (50) comprises a light emitting diode (see ¶ 18).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light source of Sun into the teachings of Sergyenko because LEDs are recognized in the illumination art to have many desirable advantages. One of ordinary skill would have been motivated to make this modification because of the reduced size, high efficiency, low power consumption, long life, resistance to vibrations, faster reaction times, and low heat production, of LEDs over other light sources.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-8. 10 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Peak.

Regarding claim 5, Peak teaches light (portable battery-powered utility light 10, see figures 1-5), comprising: 
a removable battery pack (power source 30, see also  ¶ 27); 
a base portion (end portion 12) which engages the battery pack (30, see figure 5), 
an intermediate section (mounting structure 20), which is rotatably connected (see ¶ 22) to the base portion (12); 
a light section (Illumination head 22) rotatably connected (via a pivotal connection 24) to the intermediate section (20), the light section (22) including a light generator (LEDs 23) which produces light (as expected from LEDs) and a light projecting surface (see end surface of 22) from which the light is projected (since the end surface channels light forward the device);
wherein the light section (22) is movable to a position (see position of 22 in fig 3) in which the removable battery pack (30) is disposed between (note battery in between 20 and end of 12, as seen in fig 5) the base section (end portion of 12) and the light section (end portion of 12).

See portion of figure 3 of Peak with Examiner’s annotations reproduced below:

    PNG
    media_image1.png
    531
    527
    media_image1.png
    Greyscale


Regarding claim 6, Peak teaches wherein the intermediate section (20) is rotatable about a first axis (see FA in the annotated figure above); 

Regarding claim 7, Peak teaches wherein the light section (22) is rotatable about a second axis (see SA in the annotated figure above). 

Regarding claim 8, Peak teaches wherein the first axis (FA) is orthogonal to the second axis (SA).

Regarding claim 10, Peak teaches wherein the light section (22) may be rotated about the second axis (SA) in order to move the light section (22) from the closed position (as seen in fig 3) to the open position (as seen in fig 4). 

Regarding claim 12, Peak teaches wherein the light generator (23) is a light emitting diode (see ¶ 26).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peak in view of Sun.
Regarding to claim 11, Peak does not explicitly teach wherein the intermediate section includes an activation switch.
Sun teaches wherein the intermediate section (section between section of 50 and 20) includes an activation switch (electrical switch 45, see fig 5).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the switch as taught by Sun into the teachings of Peak in order to provide the device with an easily access switch. One of ordinary skill would have been motivated to make this modification so that the device may be turned on and off easily.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Woodward et al. (US 5012394) discloses a lighting device having a removable battery pack and a light section capable of rotating in at least two axis. The light section is in a closed position facing towards the battery pack.

Wallach. (US 6736531 B2) discloses a lighting device having a removable battery pack and a light section capable of providing illumination directly towards the battery pack. The light section can be aimed when in a closed or open position.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875